 1
 2
 3
 4
 5
 6                           UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   P.I.C. INTERNATIONAL, INC., d.b.a.                  Case No.: 3:19-cv-0734-BEN-LL
     H2Odyssey, a California corporation,
10
                                        Plaintiff,       ORDER
11
     v.
12
     GOOPER HERMETIC, LTD., an Israeli
13
     limited company;
14   STEVE CHARLES GOLDSTEIN, et al.,
15                                   Defendants.
16
17         The parties jointly move to stay this matter for 30 days because they state that they
18   are close to reaching a settlement. See Doc. 40. Because the Court is not persuaded that
19   a stay of the case is necessary at this time, the motion is DENIED. Nonetheless, the
20   Court finds that a continuance of the hearing date and the associated briefing deadline is
21   warranted. Accordingly, the hearing on Plaintiff’s motion to amend is continued to
22   January 21, 2020 at 10:30 a.m. The reply brief deadline shall be based on the new
23   hearing date, rather than the original notice date of December 16, 2019. See L.R. 7.1.e.3.
24         IT IS SO ORDERED.
25
26   Date: December 6, 2019                          __________________________________
27                                                   HON. ROGER T. BENITEZ
                                                     United States District Judge
28
                                                     1
                                                                               3:19-cv-0734-BEN-LL
